In an unverified motion, appellant seeks to have this court consider his bills of exception which, as stated in the original opinion, we found in the record without any indorsement showing verification by the trial judge. Appellant attaches to his motion a letter written and signed on a typewriter, dated April 25, 1927, which is addressed to Judge "Wilkins," Mt. Vernon, Texas, stating that in the case of State v. Joe Riddle, the statement of facts and bills of exception were enclosed, requesting the judge to approve them and deliver them to the District Attorney so that they may be signed and become a part of the record. The law authorizes the consideration of a statement of facts or bill of exceptions when verified by the trial judge and filed within the time prescribed by law. See Art. 760, C. C. P., 1925. The reversal of a judgment is permitted where it is made to appear that meritorious exceptions were taken and that without fault or lack of diligence upon the part of the accused or his counsel he was deprived of the bills of exceptions. See Vernon's Texas C. C. P., 1925, Art. 760, notes 2 to 5 inclusive. To warrant such action, the motion to reverse must be verified by affidavit, (Wooten v. State, 57 Tex.Crim. Rep.), and must be sufficient in its statement to show the diligence of the accused. The leading case on the subject is George v. State, 25 Tex.Crim. App. 229, which has been repeatedly followed. The motion in the present case fails, in the judgment of this court, to comply with the rule stated.
The motion for rehearing is overruled.
Overruled.